DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the preliminary amendment filed on February 28, 2020.  As directed by the amendment: claim(s) 3-7 and 12 have been amended, claim(s) 8, 11 and 13 have been cancelled, and claim(s) 14-23 have been added. Thus, claims 1-7, 9-10, 12, and 14-23 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feature calculation unit and agitation detection unit in claim 1, and  storage unit in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, 12, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has disclosed in [0034] and [0045] that the system utilizes biological information such as heartbeat, breathing, blood pressure, deep-body temperature and etc. The instant specification details that it is not limited to these alone but could include more; however, the only examples utilized in the specification is in regard to utilizing heartbeat. Specifically in [0076] the applicant just merely states that other biological information can be used but doesn’t detail how this can be utilized to accomplish the goal of determining a state of agitation. Therefore, the applicant has failed to disclose a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Please refer to MPEP 2163.05(I)(B) for further details.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12, and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a feature calculation unit configured to calculate, from input biological information of a target patient, detection-use feature time-series data indicative of a feature related to the target patient…” However, it is unclear to the examiner what is done to calculate such data. The biological information gathered from the patient utilizing a sensor (which isn’t claimed but detailed in the instant specification) or even previous data collected would inherently be time series data and would contain “features.” Therefore it is unclear what the feature calculation unit is actually doing as it doesn’t even calculate a feature just data indicative of a feature. 
Claims 9 and 12, contain the limitation “calculating, from input biological information of a target patient, detection-use feature time-series data indicative of a feature related to the target patient…” However, it is unclear to the examiner what is done to calculate such data. The biological information gathered from the patient utilizing a sensor (which isn’t claimed but detailed in the instant specification) or even previous data collected would inherently be time series data and would contain “features.” Therefore it is unclear what the feature calculation unit is actually doing as it doesn’t even calculate a feature just data indicative of a feature.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, 12, and 14-23 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a system and method (Step 1) without significantly more. The claim(s) recite(s) calculating detection-use feature time-series data from biological information of a patient, processing the data, calculating an agitation score, and detecting a current agitation state of the patient.
Furthermore, the claimed invention is directed to an abstract idea, specifically to a mental process (Step 2A:Prong 1), without significantly more. Specifically, these steps are merely data gathering and data analysis/evaluation that can be done mentally (using pen/paper) to conclude whether or not the patient is in an agitation state. 
With regard to Step 2A, Prong 2, this judicial exception is not integrated into a practical application because it is merely directed to the judicial exception of a mental process that is used to diagnose a patient. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it merely requires data from a sensor (a generic sensor or even previous data) to obtain the necessary data to be processed by “learning.” Furthermore, it is part of a doctor’s routing and conventional steps for diagnosing and determining a status for a patient, (Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer).
In regards to Step 2B, the claims do not amount to significantly more and the dependent claims do not fix this either. The dependent claims, specifically, appear to further be mere data gathering steps in order to do a mental process of determining a disease or condition of a user and whether or not they need treatment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12, and 14-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tzviele (US 2017/0367651 A1).
Regarding claim 1, Tzviele discloses a biological information processing system (e.g. Fig 38-39) comprising: a feature calculation unit configured to calculate, from input biological information of a target patient, detection-use feature time-series data indicative of a feature related to the target patient (e.g. [0635]-[0645]; Fig 39:485a-b); and an agitation detection unit configured to process the detection-use feature time-series data on the basis of a discrimination parameter which is primarily acquired, to calculate a current agitation score of the target patient (e.g. [0635]-[0645]; [0781]-[0784]; Fig 39:485c the system equates stress to agitation and quantifies the stress as an indication of agitation), and to detect a current agitation state of the target patient prior to a problem behavior of the target patient (e.g. [0635]-[0645]; [0781]-[0784]; Fig 39:485d and 46a/b).
Regarding claims 9 and 12, Tzviele discloses a biological information processing method and a non-transitory computer readable recording medium recording a computer program which causes a computer to execute the steps of (e.g. Fig 38-39; Fig 72a:403): calculating, from input biological information of a target patient, detection-use feature time-series data indicative of a feature related to the target patient (e.g. [0635]-[0645]; Fig 39:485a-b); processing the detection-use feature time-series data on the basis of a discrimination parameter which is primarily acquired, to calculate a current agitation score of the target patient (e.g. [0635]-[0645]; [0781]-[0784]; Fig 39:485c the system equates stress to agitation and quantifies the stress as an indication of agitation), and detecting a current agitation state of the target patient prior to a problem behavior of the target patient (e.g. [0635]-[0645]; [0781]-[0784]; Fig 39:485d and 46a/b).
Regarding claims 2, 10 and 19 Tzviele discloses a storage unit configured to store the discrimination parameter (e.g. Fig 72a:402 [1279]), wherein the storage unit is configured to store the discrimination parameter which is calculated on the basis of a first feature time-series data for learning processing (e.g. [0163]; [06778]), obtained from biological information in an agitation state and a second feature time-series data for learning processing, obtained from biological information in a non-agitation state (e.g. [0678]; [0781]-[0784]; Fig 46a/b).
Regarding claims 3, 14 and 20, Tzviele discloses wherein the agitation detection unit is configured to calculate (the calculating) the current agitation score of the target patient using the discrimination parameter and the detection-use feature time-series data from the feature calculation unit (e.g. [0783]).
Regarding claims 4, 15, and 21, Tzviele discloses wherein the agitation detection unit is configured to calculate (the calculating) the current agitation score of the target patient by computation processing including an operation of multiplying the discrimination parameter by the detection-use feature time series data from the feature calculation unit (e.g. [0627]; [0675]).
Regarding claims 5, 16, and 22, Tzviele discloses wherein the discrimination comprises a linear parameter which is obtained by a linear machine learning technique or a non-linear parameter which is obtained by a non-linear machine learning technique (e.g. [0673]; [0699]; [0724]-[0726]; [0782]-[0783]).
Regarding claims 6, 17 and 23, Tzviele discloses wherein the biological information comprises information selected from the group consisting of a heartbeat, breathing, blood pressure, body temperature, a level of consciousness, skin temperature, skin conductance response, an electrocardiographic waveform, and an electroencephalographic waveform (e.g. [0783]).
Regarding claims 7 and 18, Tzviele discloses wherein the agitation detection unit is configured to detect the current agitation state of the target patient using additional information related to the target patient in addition to the detection-use feature time-series data (e.g. [0782]-[0783]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jessandra Hough
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792